             Case 3:20-cr-00103-KAD Document 11 Filed 07/08/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

                                       GRAND JURYN-19-2

 UNITED STATES OF AMERICA                              CRIMINAL NO. 3:20CR        /0)
                   V.                                  VIOLATIONS:
                                                       42 U.S.C. § 363 l(a) (Interference with Housing
 CHRISTOPHER RASCOLL                                   Rights)

                                                       18 U.S.C. § 875(c) (Threatening
                                                       Communications)


                                           INDICTMENT

       The Grand Jury charges:

                                THE DEFENDANT AND VICTIM

       At all times relevant to this Indictment:

        1.       The defendant CHRISTOPHER RASCOLL was itinerant and lived in multiple

locations, including in the District of Connecticut.

       2.        The Victim, whose identity is known to the Grand Jury, was a person of Jewish

faith and lived in the District of Connecticut.

                                              COUNTl
                                 (Interference with Housing Rights)

       3.        On or about the date set forth below, in the District of Connecticut and elsewhere,

the defendant CHRISTOPHER RASCOLL by threat of force, willfully intimidated and interfered

with, and attempted to intimidate and interfere with the Victim because of the Victim's religion

and because the Victim was occupying a dwelling, and such acts included the threatened use of a

dangerous weapon, explosives, and fire. Specifically, RASCOLL sent the Victim text messages

containing the following:
            Case 3:20-cr-00103-KAD Document 11 Filed 07/08/20 Page 2 of 3




COUNT           DATE         MESSAGE                                 MESSAGE
                               TYPE
   1            April 8,     Text         "Seriously you cunt. I'm going to kill you. You better be gone
                2020         Message      because if you're in [Victim's housing community] Easter
                                          weekend I'm going to stick you in an oven. Or I'm going to
                                          shoot you. You're very TINY nobody. I will burn your house
                                          down with you in it you fucking trash cunt. I will kill you.
                                          Please go back to Jersey before I shoot you and burn you in the
                                          Pine Barrens. Please call the police. I dare you b[.] I'm back in
                                          [Victim's housing community] this weekend and you're dead if
                                          you're there. I should send you to a concentration camp."


           All in violation of Title 42, United States Code, Section 363l(a).

                                                COUNTS 2-4
                                        (Threatening Communications)

           4.         On or about the dates set forth below, in the District of Connecticut and elsewhere,

 the defendant CHRISTOPHER RASCOLL knowingly and willfully transmitted in interstate and

 foreign commerce communications containing threats to injure the Victim. Specifically,

 RASCOLL sent the Victim text messages and left a voicemail message containing the following,

 as set forth below by count:


 COUNT DATE                   MESSAGE        MESSAGE
                              TYPE                                                       .·
       2          May 5,      Text           "Bitch I'm coming up there this week and I'm gonna
                  2020        Message        shoot you in your fucking head .... I will fucking KILL U
                                             U SKANK WHORE CUNT. ... ILk [sic] blow your
                                             fucking car and house up ... You're out. I'm gonna shoot
                                             you in your head ... Say your goodbyes [sic] to your
                                             family."
       3          May 19,     Text           "You're gonna die. I'll blow your fucking house and car
                  2020        Message        up .... Call the police. I fucking DARE YOU TO .... I'm
                                             back in this weekend. Whether you or my mother like it or
                                             not. I'll shoot you dead in front of a cop."
       4          June 26,    Voicemail      "You better be gone by tomorrow. I'm coming in. I don't
                  2020        Message        care if you like it or you don't. The police are not going to
                                             help you. The courts are not going to help you .... You

                                                       2
      Case 3:20-cr-00103-KAD Document 11 Filed 07/08/20 Page 3 of 3



                                    can't hurt me legally or otherwise. Anything you have to
                                    say is null and void. You better be gone by tomorrow
                                    because if you're not I'm going to break your fucking
                                    door down and I'm gonna hit you over the head with a
                                    fuckin' bat. ... I will kill you. If you go near my mother's
                                    house, if you go near my mother, if you go near anybody
                                    that has anything to do with us, any of our personal
                                    records, anything that is financially and legally classified
                                    by the government I will fuckin' kill you. I will shoot you
                                    in your fuckin' head."

     All in violation of Title 18, United States Code, Section 875(c).



                                                   A TRUE BILL:

                                                             /s/

                                                   FOREPERSON



UNITED STATES OF AMERICA



LE   ARD C. BOYLE
FIRST ASSISTANT UNITED          ATES ATTORNEY



AMANDA S. OAKES
ASSIST ANT UNITED STATES ATTORNEY




ASSISTANT UNITED STATES ATTORNEY




                                              3
